  Case 1:18-cv-12355-MKV-DCF Document 111 Filed 08/19/21 Page 1 of 2




                                  LAW OFFICE OF
                             JEFFREY FLEISCHMANN, P.C.
                                    150 Broadway, Suite 900
                                   New York, New York 10038

                                                       Telephone: (646) 657-9623
                                                       Facsimile: (646) 351-0694
______________________________________________________________________________


                                              August 19, 2021

BY ECF

Hon. Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Shatsky et al. v. Palestine Liberation Organization et al.
               No. 18 Civ. 12355 (MKV)—Letter-motion to Intervene and Modify Protective
               Order [ECF 106]

               Fuld et al. v. Palestine Liberation Organization et al.
               No. 20 Civ. 3374 (JMF)

Dear Judge Vyskocil:

        Defendants’ letter of August 19 [ECF 110] is an improper effort to use this Court’s confi-
dentiality order as a “tool to prevent opposing counsel from cooperating with one another to advo-
cate effectively for their clients.” Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Tr. Co., 192 F.
Supp. 3d 400, 406 (S.D.N.Y. 2016). Their excuses for opposing the motion to modify the protective
order are makeweights. The Court should grant the request to intervene and modify the confidenti-
ality order [ECF 106].
        This case is one of three cases pending in this District in which members of this Court are
all considering whether the defendants consented to personal jurisdiction under the Promoting Se-
curity and Justice for Victims of Terrorism Act of 2019 (the “PSJVTA”). See 18 U.S.C. §
2334(e)(1)(B).
        In both Sokolow v. Palestine Liberation Organization, No. 04 Civ. 394 (GBD), and Fuld et
al. v. Palestine Liberation Organization et al., No. 20 Civ. 3374 (JMF), the issue is fully briefed
and awaiting decision. In Sokolow, Judge Daniels has the benefit of the discovery taken in this case,
because the plaintiffs in that case provided it to him under seal (copy enclosed). But in Fuld, Judge
Furman does not have the benefit of the same information, because defendants are blocking access
to it.
  Case 1:18-cv-12355-MKV-DCF Document 111 Filed 08/19/21 Page 2 of 2




Hon. Mary Kay Vyskocil
August 19, 2021
Page 2

        Defendants do not take issue with our showing that the application meets the traditional
four-part test in this Circuit for modifying a protective order: (1) the “blanket” protective order does
not warrant reliance; (2) the language of the order puts the parties on notice of possible future
modification; (3) the court entered the order without a particularized showing of good cause; and
(4) the purpose of the order is to present relevant information to Judge Furman in the Fuld case.
See In re EPDM Antitrust Litig., 255 F.R.D. 308, 318-19; Tradewinds Airlines, Inc. v. Soros, No.
08 Civ. 5901 (JFK), 2016 WL 3951181, at *2 (S.D.N.Y. July 20, 2016); Nielsen Co. (U.S.), LLC v.
Success Sys., Inc., 112 F. Supp. 3d 83, 120 (S.D.N.Y. 2015); Charter Oak Fire Ins. Co. v. Electroluc
Home Prods., Inc., 287 F.R.D. 130, 132 (E.D.N.Y. 2012).
        Instead of taking issue Defendants’ excuses for opposing the motion to modify the protec-
tive order are meritless.
        First, defendants claim that they “cannot agree” to Judge Furman having access to the rel-
evant information “until such time as a protective order is executed and so-ordered in Fuld.” ECF
110 at 1. That is nonsense. If the Court grants the letter-motion to intervene and modify the protec-
tive order, then the Fuld plaintiffs will be bound by every word of the existing confidentiality order
in this case. The proposed paragraph 30 states that the Fuld plaintiffs would receive Confidential
Material “on the same terms and with the same restrictions as counsel for the Parties in this case,”
and “shall be bound to comply with all provisions” of the order, except for modifications tailored
to permitting use in the Fuld action. Thus, a second confidentiality order would be superfluous.
Indeed, until the defendants decided to oppose the Fuld plaintiffs’ request to be bound by the Shat-
sky order, they never suggested that there was a need for a second confidentiality order.
        Second, defendants claim that “[t]here is no urgent need” to provide the information to
Judge Furman because the motion in Fuld in which defendants have challenged the applicability
and constitutionality of the PSJVTA “remains pending.” ECF 110 at 2. But that has it exactly back-
wards. Judge Furman is currently deciding whether the PSJVTA applies to these defendants based
on their U.S. activities. The Confidential Materials detail those activities. Defendants themselves
describe the information as revealing their “public outreach and advocacy” in the United States.
ECF 105 at 5. That is the kind of information that all three members of this Court should have equal
access to in evaluating defendants’ contention that they are not engaged in U.S. activities other than
“official business of the United Nations.” See 18 U.S.C. § 2334(e)(3)(B).
       We are also filing a copy of this letter on the docket of the Fuld case, so that Judge Furman
is aware of this issue.
                                       Respectfully submitted,


                                       /s/ Jeffrey Fleischmann
                                           Jeffrey Fleischmann
Encl.
cc: ECF Counsel
    Hon. Jesse M. Furman
